EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors Chatching, Inc. (f/k/a Social Network Marketing, Inc.) We hereby consent to the inclusion in the foregoing Registration Statement on Form S-1, Amendment No. 2, of our report dated November 18, 2011, relating to the balance sheetof Chatching, Inc. (f/k/a Social network Marketing, Inc.) (a development stage company) as of September 30, 2011, and for the related statements of operations, changes in stockholder's equity and cash flows for the period from January 19, 2011 (Inception) to September 30, 2011. We also consent to the reference to our Firm under the caption “Experts” in such Registration Statement. /s/ Daszkal Bolton LLP Daszkal Bolton LLP Jupiter, Florida December 20, 2011
